By the Court.*
1. We think the allegation of partnership by the defendants is sufficient, though informally averred.
2. That it is a material allegation.
3. That the denial in the answer of “ the indorsement of the note, in the complaint alleged,” is a mere denial of the writing, and is not a denial of the partnership.
4. That there is no denial of the partnership in the answer, and, therefore, that it is not in issue in this case.
The judgment is affirmed, with costs.†

 Present, Clerke, P. J., Sutherland and Leonard, JJ.


 We are informed that this decision was affirmed by the Court of Appeals, December, 1862.